Mr. JUSTICE ENGLISH delivered the opinion of the court: This is another of a number of suits brought by the City to require the former and present owners of a building to reconstruct it so as to cause its compliance with the Chicago Zoning Ordinance. The former owner had been granted a building permit but had not complied with its terms, thus producing the zoning violations. The defendants presented no evidence. The trial court denied the relief sought and while a fine was imposed upon the former owner-builder, the City’s Notice of Appeal is from the decree in its entirety. Defendants have not appeared in this court. Only the parties and property are different from those in the case of City of Chicago v. Exchange National Bank, 51 Ill.2d 543, 283 N.E.2d 878, the issue being identical in that case and determinative of the result in this case. See also City of Chicago v. Vella, ante, 1009. The judgment is reversed and the cause remanded with directions to grant the relief sought in the complaint. Reversed and remanded with directions. LORENZ, P. J., and DRUCKER, J., concur.